In an action to rescind a contract, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Cohalan, J.), entered April 19, 2002, as denied those branches of his motion which were to vacate so much of a preliminary conference order of the same court, dated September 20, 2000, as directed nonparty-witness depositions of his accountant and son, and to vacate certain of the defendants’ document discovery demands, and directed the plaintiff to make himself and the nonparty witnesses available for depositions and to respond to the document discovery demands.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the plaintiff’s contention, the Supreme Court properly exercised its discretion in requiring that the plaintiff and certain nonparty witnesses, the plaintiff’s accountant and son, submit to depositions previously stipulated to by the parties (see CPLR 3101; see generally Allen v Crowell-Collier Publ. Co., 21 NY2d 403, 406). Furthermore, the court properly directed the plaintiff to produce relevant documents in response to the defendants’ document demands. The plaintiff did not timely object or move for a protective order, and there is no evidence that the document requests were palpably improper or that the information was privileged under CPLR 3101 (see CPLR 3122; Otto v Triangle Aviation Servs., 258 AD2d 448; Spancrete Northeast v Elite Assoc., 148 AD2d 694).
*523The plaintiffs remaining contentions are without merit. Feuerstein, J.P., Krausman, Luciano, Townes and Cozier, JJ., concur.